In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00207-CV


                                  DAVEON ELLIS, APPELLANT

                                                    V.

                             JACQUELINE TERRIAULT, APPELLEE

                             On Appeal from the 264th District Court
                                        Bell County, Texas
                    Trial Court No. 310173, Honorable Paul L. LePak, Presiding

                                        September 21, 2022
                                 MEMORANDUM OPINION
                        Before PARKER and DOSS and YARBROUGH, JJ.


        Appellant, Daveon Ellis, proceeding pro se, filed a notice of appeal from the trial

court’s “findings, conclusions, or recommendations which were made by [the] Honorable

Judge Paul Lepak on May 17, 2022.”1 We dismiss the appeal for want of jurisdiction.




        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
        1

Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
       We have jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (per curiam). The trial court clerk has notified the Court that no signed judgment

or order has been filed. Moreover, the purported findings and recommendations of the

trial court are not a final judgment, nor an interlocutory order made immediately

appealable by statute.


       By letter of August 10, 2022, we notified Ellis that it did not appear that a final

judgment or appealable order had been issued by the trial court and directed him to show

how we have jurisdiction over this appeal. To date, Ellis has neither filed a response nor

had any further communication with this Court.


       Because Ellis has not presented this Court with a final judgment or appealable

order, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                        Per Curiam




                                            2